

Exhibit 10.1
SEVENTH AMENDMENT
Dated as of August 23, 2016
to
AMENDED AND RESTATED INDENTURE
AND SERVICING AGREEMENT
Dated as of October 1, 2010
by and among
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer
and
WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
and
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent







--------------------------------------------------------------------------------






SEVENTH AMENDMENT
to
AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT
THIS SEVENTH AMENDMENT dated as of August 23, 2016 (this “Amendment”) amends
that AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT dated as of October
1, 2010, as amended by that First Amendment dated as of June 28, 2011, that
Second Amendment dated as of May 17, 2012, that Third Amendment dated as of
August 30, 2012, that Fourth Amendment dated as of August 29, 2013, that Fifth
Amendment dated as of August 28, 2014, and that Sixth Amendment dated as of
August 27, 2015 (the Amended and Restated Indenture and Servicing Agreement
together with the First Amendment, the Second Amendment, the Third Amendment,
the Fourth Amendment, the Fifth Amendment and the Sixth Amendment thereto, the
“Original Indenture”) and both this Amendment and the Original Indenture are by
and among SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC, a limited
liability company organized under the laws of the State of Delaware, as issuer,
WYNDHAM CONSUMER FINANCE, INC., a Delaware corporation, as servicer, WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as trustee and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as collateral agent.
RECITALS
WHEREAS, the Issuer, the Servicer, the Trustee and the Collateral Agent desire
to amend the Original Indenture as provided herein.
WHEREAS, in accordance with (x) Section 15.1(b) of the Original Indenture, upon
the Amendment Effective Date (as defined herein) the Required Facility Investors
have consented to such amendment of the Original Indenture, (y) Section 15.1(g)
of the Original Indenture, each Funding Agent and each Non-Conduit Committed
Purchaser has consented to such amendment of the Original Indenture and (z)
Section 15.16 of the Original Indenture, the Deal Agent has consented to such
amendment of the Original Indenture.
WHEREAS, capitalized terms used in this Amendment and not otherwise defined
herein or amended hereby shall have the meanings assigned to such terms in the
Original Indenture.
NOW THEREFORE, in consideration of the mutual agreements herein contained, each
party agrees as follows for the benefit of the other parties and for the benefit
of the Noteholders.
SECTION 1.Amendment to Definitions.     The definition of each of the following
terms contained in Section 1.1 of the Original Indenture is hereby amended and
restated to read in its entirety as follows:
“Advance Rate” shall mean,




1



--------------------------------------------------------------------------------





(i)    prior to but excluding the October 2010 Payment Date, 51%;


(ii)    as of the October 2010 Payment Date to but excluding June 28, 2011,
51.5%


(iii)    as of June 28, 2011 to but excluding the August 2012 Amendment
Effective Date, 52%;
    
(iv)    as of August 30, 2012 to but excluding the August 2013 Amendment
Effective Date, 58%;
(v)    as of the August 2013 Amendment Effective Date to but excluding the
August 2016 Amendment Effective Date, 58.5%; and
(vi)    as of the August 2016 Amendment Effective Date and thereafter, 59.5%;
provided, however, that if as of any Payment Date the Three Month Rolling
Average Loss to Liquidation Ratio exceeds 16.5%, then on such Payment Date and
thereafter the Advance Rate will equal 55%; provided further that on any
subsequent Payment Date that is the third consecutive Payment Date for which the
Three Month Rolling Average Loss to Liquidation Ratio is less than 16.0%, the
Advance Rate will return to 59.5%.
“Large Loans Excess Amount” shall mean, on any date, the sum of (a) the combined
amount of the Loan Balances on such date of all Pledged Loans which have a Loan
Balance on such date greater than $100,000 plus (b) the amount by which (i) the
combined amount of the Loan Balances on such date of all Pledged Loans which
have a Loan Balance on such date of $75,000 or more (but not more than $100,000)
on such date exceeds (ii) (A) if the weighted average FICO Score for all Pledged
Loans which have a Loan Balance on such date of $75,000 or more (but not more
than $100,000) is 700 or greater, fifteen percent (15%) of the Adjusted Loan
Balance on such date or (B) if the weighted average FICO Score for all Pledged
Loans which have a Loan Balance on such date of $75,000 or more (but not more
than $100,000) is less than 700, five percent (5.0%) of the Adjusted Loan
Balance on such date.
“Maturity Date” shall mean the August 2034 Payment Date.


SECTION 2.    Addition of Definitions. Section 1.1 of the Original Indenture is
hereby amended by adding the following definition thereto in the appropriate
alphabetical order:
“August 2016 Amendment Effective Date” shall mean August 23, 2016.


SECTION 3.    No Other Amendments. Except as expressly amended, modified and
supplemented hereby, the provisions of the Original Indenture are and shall
remain in full force and effect.


2



--------------------------------------------------------------------------------





SECTION 4.    FATCA. For purposes of determining withholding taxes imposed under
the Foreign Account Tax Compliance Act, as contained in Sections 1471 through
1474 of the Code, from and after the effective date of this Amendment, the
Issuer shall treat, and hereby authorizes the Trustee to treat, the Notes as not
qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation section 1.1471-2(b)(2)(i).
SECTION 5.    Governing Law. This Amendment is governed by and shall be
construed in accordance with the laws of the State of New York and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
SECTION 6.    Counterparts. This Amendment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
SECTION 7.    Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.
SECTION 8.     Effectiveness. This Amendment shall be effective upon the date
(the “Amendment Effective Date”) that is the later of (i) the date hereof and
(ii) the first date on which each of the following conditions precedent shall
have been satisfied:
(a)    This Amendment shall have been executed and delivered by each of the
parties hereto;
(b)    The Trustee shall have received the written consent of the Required
Facility Investors, each Funding Agent, each Non-Conduit Committed Purchaser and
the Deal Agent to this Amendment;
(c)    The Trustee shall have received any Opinions of Counsel required by the
Trustee to be delivered to the Trustee; and
(d)    The Seventh Amendment to the Note Purchase Agreement dated as of August
23, 2016 shall have been executed and delivered by each party thereto.




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Issuer, the Servicer, the Trustee and the Collateral Agent
have caused this Indenture to be duly executed by their respective officers as
of the day and year first above written.


SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer


By: /s/ Joseph M. Hollingshead    
Name: Joseph M. Hollingshead
Title: President




WYNDHAM CONSUMER FINANCE, INC.,
as Servicer


By: /s/ Joseph M. Hollingshead

Name: Joseph M. Hollingshead
Title: President





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee


By: /s/ Jennifer C. Westberg    
Name: Jennifer C. Westberg
Title: Vice President




U.S. BANK NATIONAL ASSOCIATION, as
as Collateral Agent


By: /s/ Tamara Schultz-Fugh

Name: Tamara Schultz-Fugh
Title: Vice President



[Seventh Amendment – 2008-A Indenture]